Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/719,171 filed on August 17, 2018.    

DETAILED ACTION
Claims 1 – 17, 19, 27, and 36, are pending in the application.
Claims 18, 20, 21 – 26, 28 – 35, and 37 – 39 are cancelled.  
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended to claims 1 and 19, lines 11, and 5, the objections are rescinded. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 16, 19, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (WO 2018081853 A1), herein “Allen,” in view of Bender et al. (PG Pub. No. 20190380325), herein “Bender.” 


Regarding claim 1,
Allen teaches a system for monitoring and regulating plant (farm) productivity, wherein the system is communicatively couplable to a plurality of monitoring sensors deployable in at least one crop field, (Par. 7: “…a sensor network comprising sensors deployed within the agricultural production area to collect local-area sensor data…”) 
wherein the system is further communicatively couplable to at least one controllable device that is operable to vary at least one production environment condition of the at least one crop field, wherein the system comprises: (Par. 49: Fig. 2 illustrates the agricultural production 100 from Fig. 1 but now with an irrigation system 200 deployed to control the irrigation of the agricultural production 100. The irrigation system 200 comprises a monitoring and control server 201 connected to an irrigation actuator 202 and to a receiver 203 for wide-area…” Par. 49, line 7: “The server 201 predicts water supply relative to water demand within the agricultural production area 206 and controls the actuator 206 accordingly to compensate for any shortfall in water.” )
at least one memory for storing a plurality of instructions, and; (memory 304 and 306) 
at least one processor (processor 302) for executing the plurality of instructions to cause a method of monitoring and regulating plant productivity to be performed, the method comprising: (Par. 50: “…causes the processor 302 to perform the method in Fig. 4, that is, processor 302 collects local-area sensor data determines a correlation to wide-area meteorological prediction data, such as weather forecast data, predicts water supply relative to water demand within the agricultural production area 206 and controls the actuator 206 accordingly to compensate for any shortfall in water..”) 
receiving field data from the plurality of monitoring sensors, the field data associated with conditions of the at least one crop field sensed over a monitoring period and comprising multiple factors relating to plant productivity, (Par. 62: “Similarly, processor 302 stores data from the sensor network 204 as historical local-area sensor data. In more detail, processor 302 stores the sensor data for each day. The sensor data may be an aggregate value of the measurements from sensors 205, such as day average, cumulative, maximum or minimum value. For example, rainfall may be stored as cumulative over 24 hours. Wind may be stored as an average. In the application of frost protection processor 302 may store the minimum measured temperature as the historical local-area sensor data. In one example, processor 302 stores the data from each sensor separately. In another example, processor 302 calculates an aggregate value across multiple sensors, such as an average, cumulative, maximum or minimum value of all sensors. This way, the minimum temperature measured within the entire area 206 can be stored, for example.”  Par. 98: “…there may be 10 parameters measured by the local-area sensors 205 including temperature, relative humidity, wind, rain, leaf wetness, solar irradiance, photosynthetic active radiation, frost detection, soil moisture and soil temperature.”) the multiple factors having multiple interactions (correlation(s) between different sensor data) with one another; (Par. 96: “Each cluster of data points may represent a synoptic condition. Synoptic in meteorology refers to general view of the weather in the region. For example, first cluster 911 represents the synoptic condition of a hot day with strong northerly winds. Second cluster 912 represents light winds from varying directions and moderate temperatures. Processor 203 may then calculate the correlation between the wide-area meteorological prediction data and the local-area sensor data for each cluster or synoptic condition separately. In one example, processor 203 develops a series of defining synoptic conditions that balance smaller number of groups, and hence large data for analysis against a larger number of groups but less data in each group for validation and analysis.”  Par. 3: “Agricultural production is significantly affected by environmental influences.”  See Correlations section starting with paragraph 94 and paragraph 101 that discloses a processor 302 that calculates correlations between different variables.  Examiner’s Note – Allen also teaches optimisation or (optimizing) of shelf life, production, and growth.) 
computing, by the at least one processor executing a machine learning algorithm, a predicted value for at least one variable associated with the at least one production environment condition of the at least one crop field, the machine learning algorithm having been trained based on a training set comprising one or both of (a) the field data from the plurality of monitoring sensors, and (b) at least one generated feature derived from the field data, (Par. 104: “In one example, the neural network models are used to predict wind speed and direction, relative humidity, temperature, rainfall amount and rain probability, leaf wetness and soil moisture. However, other combination of parameters may be used. The tuning of the model may include:…” Par. 69: “In order to calculate the predicted agricultural parameter, processor 302 may first calculate a prediction on the local-area sensor data based on the  correlation and the current wide-area meteorological prediction data. Processor 302 may then use a predetermined relationship between the local-area sensor data and the agricultural parameter to calculate the prediction for the agricultural parameter. As described in more detail below, processor 302 may use an agricultural model or a trained machine learning model, such as a regression model, to calculate the agricultural parameter from the local area sensor data. While the correlation between the wide-area meteorological prediction data and the local-area sensor data is different for each sensor due to local environment variations, the relationship between the local-area sensor data and the agricultural parameter may be identical for all sensors or all users of the system. For this reason, more resources can be invested into the accurate quantification of that relationship and more data could be available for machine learning of that relationship.” Par. 104: “…build the neural network by adding layers (most models have between 3 and 4 layers). [105] Processor 302 tests the model on a training set of data and compares the results to a test set to determine accuracy.” Par. 109.) 
 the machine learning algorithm having taken into account simultaneously the interactions between the multiple factors of the field data and/or the at least one generated feature derived from the field data; (Par. 109: “In one example Leaf wetness may be predicted from a neural network that learns the correlations between the wide-area meteorological prediction data and the sensor data from the farm and is run using Processor 203. In another example Soil Moisture may be predicted using a support vector machine running on processor 203.” Par. 69: “In order to calculate the predicted agricultural parameter, processor 302 may first calculate a prediction on the local-area sensor data based on the correlation and the current wide-area meteorological prediction data. Processor 302 may then use a predetermined relationship between the local-area sensor data and the agricultural parameter to calculate the prediction for the agricultural parameter. As described in more detail below, processor 302 may use an agricultural model or a trained machine learning model, such as a regression model, to calculate the agricultural parameter from the local area sensor data. While the correlation between the wide-area meteorological prediction data and the local-area sensor data is different for each sensor due to local environment variations, the relationship between the local-area sensor data and the agricultural parameter may be identical for all sensors or all users of the system. For this reason, more resources can be invested into the accurate quantification of that relationship and more data could be available for machine learning of that relationship.” Par. 65, 83, and 89. See also paragraphs starting with 94 labelled with header “Correlations.” 
and determining, based on a threshold associated with the at least one variable, that the predicted value for the at least one variable indicates that an intervention in the at least one crop field is to be initiated; (Par. 90: “…the farmer can set a threshold 820 and can see that the cumulative water deficit does not reach the threshold before a predicted rain event in 5 days. The predicted rain event reduces the predicted water deficit which means the farmer can decide not to irrigate without significant negative impact to the farm.” Par. 49: “Fig. 2 illustrates the agricultural production 100 from Fig. 1 but now with an irrigation system 200 deployed to control the irrigation of the agricultural production 100. The irrigation system 200 comprises a monitoring and control server 201 connected to an irrigation actuator 202 and to a receiver 203 for wide-area meteorological prediction data.” See also many paragraphs that teach a “deficit.” See also 70 (processor controls the irrigation actuator), Par. 91 ) 
and in response to the determining, causing the at least one controllable device to vary the at least one production environment condition. (Par. 70: “Finally, processor 302 controls the irrigation actuator 202 based on the prediction on water supply relative to water demand to define an amount of water to be used for irrigating the agricultural production area. For example, to compensation for a water deficit of 30 mm, processor 302 may define a water flow of 100 1/h.” Par. 84, 90, and 91.) 
Allen does not teach inputting field data from a sensor and generate a feature derived from the field data into a machine learning algorithm. However, Bender does teach inputting the field data from the plurality of monitoring sensors (Par. 0005: “detecting one or more pests based on receiving sensor data from one or more sensors associated with a predefined location; analyzing the sensor data with cognitive machine learning based on the detected pests; generating a treatment recommendation report based on the analysis; and outputting the treatment recommendation report.”) and at least one generated feature (treatment plan) derived from the field data (crop pest data) into a machine learning algorithm (cognitive learning) executed by the at least one processor, (Par. 0042: “Based on historical data for that crop and small volume grown, pest control component 111 determines that no treatment is necessary at the moment and recommends constant monitoring. It is noted that a treatment plan can be created/output to the users for each infestations. The user can select the frequency on receiving the treatment recommendation report or can set the system to autonomously and automatically exterminate pests without any user input (i.e. zero treatment plan output). It is further noted that cognitive sub-component 116 can save all decisions, analysis and treatment plans in database 118 as part of the unsupervised learning process (i.e., cognitive learning).  Par. 0005: “..analyzing the sensor data with cognitive machine learning based on the detected pests; generating a treatment recommendation report based on the analysis; and outputting the treatment recommendation report.” See also Abstract, 0007, 0012, 0030, )  
Bender also teaches historic data (Par. 0042: “…Based on historical data…” and sensed over a previous monitoring period (Par. 0012: “If the infestations are new then the system will analyze and recommend an action based on the current data. The system can account for several variables such as, the time of the year, predicted weather conditions and specific crops.” Par. 0030: “Additionally, cognitive subcomponent 116 can learn (e.g., machine learning, deep learning, etc.) over time of new, current and/or prior infestation and take a corrective action.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that monitors crop and plants with multiple sensors and creates correlations between different data and also uses neural network learning to determine good predictions as in Allen with using sensors to collect field data such as crop insect or pest data and generate a feature from the field data such as a treatment plan and then input this data and generated feature (plan) into a machine learning algorithm wherein the data is based on historic data as in Bender in order to use machine learning to generate a treatment recommendation report based on the analysis; and outputting the treatment recommendation report. (Par. 0005) 

Regarding claim 2,
Allen and Bender teach the elements of claim 1 which claim 2 depends.  Allen also teaches  training the machine learning algorithm based on the training set. (Par. 69: “In order to calculate the predicted agricultural parameter, processor 302 may first calculate a prediction on the local-area sensor data based on the correlation and the current wide-area meteorological prediction data. Processor 302 may then use a predetermined relationship between the local-area sensor data and the agricultural parameter to calculate the prediction for the agricultural parameter. As described in more detail below, processor 302 may use an agricultural model or a trained machine learning model, such as a regression model, to calculate the agricultural parameter from the local area sensor data. While the correlation between the wide-area meteorological prediction data and the local-area sensor data is different for each sensor due to local environment variations, the relationship between the local-area sensor data and the agricultural parameter may be identical for all sensors or all users of the system. For this reason, more resources can be invested into the accurate quantification of that relationship and more data could be available for machine learning of that relationship.” Paragraphs 89, 94, 96, and 104 -107.)

Regarding claim 3,
Allen and Bender teach the elements of claim 1 which claim  depends.  Allen also teaches  receiving data of at least one external data type, and the training set further comprises at least a subset of the data of the at least one external data type. (Par. 104 – 106: “…build the neural network by adding layers (most models have between 3 and 4 layers). [105] Processor 302 tests the model on a training set of data and compares the results to a test set to determine accuracy. Depending on the results, processor 302 adjusts the model by adding or removing layers and automatically adjusts the techniques used by the model such as input weights and optimisation technique. [106] The input data to the models is a combination of wide-area meteorological prediction data sourced from the Global Forecasting System (GFS) at a .25 degree grid. The data inputs taken from the GFS include weather predictions such as temperature, humidity, pressure, cloud cover (and its various forms), dew point, solar radiation, wind, rainfall rate and total rainfall, predicted sunshine duration, geopotential height at different wind levels, storm motion, surface gust, convective precipitation, freezing rain categories, ice pellet categories, snowfall and rainfall categories, ground heat flux, ice cover, Haines index, latent heat net flux, evaporation rate, sensible heat net flux, soil moisture, surface temperature, soil temperature, water run-off and wilting point.”) 

Regarding claim 4,
Allen and Bender teach the elements of claim 1 which claim 4 depends.  Allen also teaches  training set further comprises data of at least one external data type selected from the following group: data from crop fields other than the at least one crop field, satellite data, drone data, environmental data, weather data, stock price data, resource cost data, resource availability data, and economic data. (Par.106: “The input data to the models is a combination of wide-area meteorological prediction data sourced from the Global Forecasting System (GFS) at a .25 degree grid.”)

Regarding claim 5,
Allen and Bender teach the elements of claim 1 which claim 5 depends.  Allen also teaches  comprises storing data of the training set in at least one multivariate matrix.  (Par. 73: “The values that determine the state transition may be stored on datastore 306 in the form of a state transition matrix or state machine. See also Par. 74, 75 98 and 99.) 

Regarding claim 6,
Allen and Bender teach the elements of claim 1 which claim 6 depends.  Allen also teaches  the method further comprises adjusting, by the at least one processor executing the machine learning algorithm, the threshold associated with the at least one variable prior to determining that the predicted value indicates that an intervention in the at least one crop field is to be initiated.  (Par. 71: “In one example, calculating the prediction on the local-area agricultural parameter in step 404 is based on an agricultural model. An agricultural model is any method of quantitatively defining an agricultural-specific output. For example, an agricultural model may be a model of foliage growth over time. When seedlings are first planted, the water loss caused by evapotranspiration is minimal but as the seedlings grow evapotranspiration will increase. This means that the water deficit increases over time for otherwise constant environmental parameters. Processor 302 considers such effects by using the agricultural model in the prediction. For example, processor 302 receives predicted wind data for the next 5 days and predicts the water deficit over the next five days considering an increased foliage evapotranspiration for each day.” Par. 0090: “Using the systems and methods disclosed herein and in particular user interface 800, the farmer can see more accurately what the water deficit is predicted to be in the future. In this example, the farmer can set a threshold 820 and can see that the cumulative water deficit does not reach the threshold before a predicted rain event in 5 days. The predicted rain event reduces the predicted water deficit which means the farmer can decide not to irrigate without significant negative impact to the farm.” Par. 97.) 

Regarding claim 7,
Allen and Bender teach the elements of claim 1 which claim 7 depends.  Allen also teaches  that at least some acts of the method are repeated for at least one subsequent iteration, such that for each subsequent iteration, at the receiving, the field data is associated with conditions of the at least one crop field over a respective subsequent monitoring period. (Par. 19: “The method may further comprise repeatedly updating the correlation based on further wide-area meteorological prediction data and further local-area sensor data.” See Par. 15 – 20, 61, and 77.) 

Regarding claim 8,
Allen and Bender teach the elements of claim 1 which claim 8 depends.  Allen also teaches  that the causing the at least one controllable device to vary the at least one production environment condition is performed automatically in response to the determining. (Par. 84: “Processor 302 may have stored on data store 306 the surface area of the sub-areas and multiply the surface area with the selected value to calculate the amount of water in litres to arrive at the selected value in mm.”  ) 

Regarding claim 9,
Allen and Bender teach the elements of claim 1 which claim 9 depends.  Allen also teaches  outputting an alert that intervention in the at least one crop field is desirable, and receiving user confirmation in response to the alert prior to causing the at least one controllable device to vary the at least one production environment condition. (Par. 52: “The processor 302 may receive data, such as local area sensor data, wide area meteorological prediction data or user input data, from data memory 306 as well as from the communications port 308 and the user port 310, which is connected to a display 312 that shows a visual representation 314 of the user interface to a user 316. It is noted that computer system 201 may be a personal computing system, such as a personal computer, smart phone, tablet, phablet or other computing device. In those cases, processor 302 and display 312 are part of the same device. In other examples, the data is processed on a server and processor 302 generates the user interface in the form of HTML or other web-based format. In those cases, the display 312 is part of a different device, such as a personal computing device with an installed web browser or proprietary program application ('app') to render the user interface generated by processor 302.”) 

Regarding claim 10,
Allen and Bender teach the elements of claim 1 which claim 10 depends.  Allen also teaches an intervention schedule for permitting a manual assessment of whether intervention in the at least crop field is desirable. (Par. 81: “Controlling the agricultural production area 206 may then comprise the farmer observing the user interface 600 and instigating control accordingly. User interface 600 further provides input elements to allow the farmer to input control measures that are applied. In particular, user interface comprises inputs to provide irrigation amounts 641, 642 and 643 for 3 days, 5 days and 7 days in the future, respectively.” Claims 16 and 17: “…wherein the method comprises repeating the step of calculating the prediction for multiple future times and creating the graphical user interface to present a time series of the prediction for the multiple future times. 17. The method of claim 15 or 16, wherein the graphical user interface comprises input elements to allow the user to input planned controlling actions.”) 

Regarding claim 11,
Allen and Bender teach the elements of claim 1 which claim 11 depends.  Allen also teaches a method further comprises generating at least one performance assessment report for permitting a manual assessment of crop field performance of the at least one crop field over the monitoring period.  (Par. 54: “In one example, the processor 302 receives and processes the local area sensor data in real time. This means that the processor 302 generates or updates the user interface every time sensor data is received from sensor 124 and completes this calculation before the sensor 124 sends the next sensor data update.” Par. 0080: “processor 302 also creates a graphical user interface to present the prediction on the local-area agricultural parameter to a user. Fig. 6 illustrates an example user interface 600 comprising an indication of a plant type 601 and an indication of a selected local area 602, such as a sub-area of agricultural production area 206. The values shown in Fig. 6 are calculated for this particular plant type (cherries in this example) and for this particular area ("block 1") as described above. User interface 600 comprises an indication of today's water deficit 603 as calculated based on the evapotranspiration and rainfall for today. User interface 600 further comprises indications of predicted water surplus/deficit for future 3 days 611, 5 days 612 and 7 days 613 in the future. It is noted that these values 611, 612 and 613 are calculated based on the weather forecast (i.e. the wide-area meteorological prediction data) for those future times as well as the correlation between the weather forecast and the sensor data as described above. For example, the 7 days predicted water deficit is calculated based on the weather forecast for 7 days in the future and the correlation between the weather forecast and the sensor data.”  See also Par. 51, 

Regarding claim 12,
Allen and Bender teach the elements of claim 1 which claim 12 depends.  Allen also teaches determining that the predicted value for the at least one variable indicates that intervention in the at least one crop field is to be initiated comprises: evaluating one or more values for the at least one variable that optimizes plant productivity based on at least one output parameter. (Par. 79: “the planting of new crops can be optimised to occur at the time when particularly beneficial conditions are predicted to exist, such as particularly high soil temperature. Further, the harvesting can occur based on a growth and ripening model. That is, processor 302 can predict the irradiation by the sun over multiple days or months and therefore predict the time when the crop will be ready for harvesting. Other controls relate to the protection of crops for sub-areas that are particularly prone to hail or damaging winds, for example.” Par. 88: “the prediction on the local-area agricultural parameter comprises a quality parameter that is indicative of a predicted quality of a produce from the agricultural production area. For example, the shelf life of lettuce depends on the soil moisture during the 24 hours before harvest. The soil moisture is different for different soil types. For example, sandy soil holds less water as compared to Clay or Loam. Likewise different plants need different soil moisture levels in the same type of soil to grow optimally. Therefore, the farmer can optimise the shelf life of lettuce by controlling the farm optimally in the sense that the harvest is scheduled where optimal soil moisture is predicted. This also means that user interface 600 may comprise an indication of the predicted shelf life instead of or in addition to the water surplus deficit 611, 612, 613. For example, user interfaces 600 and/or 700 may show "Medium, Low, Good" for the predicted shelf life of the produce when harvested in 3 days, 5 days and 7days, respectively.”) 

Regarding claim 13,
Allen and Bender teach the elements of claim 12 which claim 13 depends.  Allen also teaches that the at least one output parameter comprises one or more of the output parameters selected from the following group: crop yield, profitability, use of water, use of energy, leaching of fertilizers, and greenhouse gas emissions. (See Par. 111 – 114 that teaches using the system to maximize profit and balance the amount of water and fertiliser and calcium to yield the best result for the fruit crop.) 

Regarding claim 14,
Allen and Bender teach the elements of claim 12 which claim 14 depends.  Allen also teaches that the at least one output parameter comprises a plurality of output parameters, wherein the method further comprises prioritizing the plurality of output parameters, and wherein the evaluating one or more values for the at least one variable that optimizes plant productivity is based on the plurality of output parameters having been prioritized.  (Par. 99: “Fig. 11 illustrates a correlation matrix 1100 including the multipliers, representing the correlation, for calculating the predicted local-area sensor data from the predicted meteorological prediction data. Each entry in matrix 1100 may be referred to as a bias correction factor and may be calculated from a classification matrix based on multiple model output variables that when considered together can represent different synoptic conditions that have an impact on the model calculations and their representation of localised point measurements. In one example, there is one matrix for each of multiple synoptic conditions.” See also Par. 100 – 104.) 

Regarding claim 15,
Allen and Bender teach the elements of claim 1 which claim 15 depends.  Allen also teaches that the method further comprises standardizing the field data, wherein the standardizing comprises aligning the field data in at least one of a spatial dimension and a temporal dimension, and wherein the predicted value for the at least one variable comprises at least one of a spatial component and a temporal component.  (Examiner’s Note – Allen teaches in many paragraphs that data is captured for both a space (local or wide area data) and time (data taken over a periods of time, Par. 60, 61, et al.) element and that the parameters are standardized or uses machine learning or neural network to get data to a suitable format.   (See Par. 101 and Par. 92 and 93: “As is now apparent from this description, there is a decision support tool for agriculture provided that delivers agriculture specific parameters from numerical weather prediction model output localised using bias correction factors that are developed from in-situ observations and synoptic classification. The decision support tool is delivered through the UI and UX. Agriculture specific parameters include rate of evapotranspiration (which feeds into irrigation), growing degree days (which feeds into key events in the growth cycle). [93] The output of the numerical weather prediction model may be a gridded model output of parameters such as 2m air temperature, 2m relative humidity, 10m wind speed, solar radiation flux, etc. In-situ observations are collected by sensors measuring the same variables, or easily comparable variables at the point of interest.”) 

Regarding claim 16,
Allen and Bender teach the elements of claim 1 which claim 16 depends.  Allen also teaches that the at least one generated feature derived from the field data comprises a plurality of elements computed from a decomposition of at least one time series associated with the field data. (Par. 54: “…the processor 302 receives and processes the local area sensor data in real time. This means that the processor 302 generates or updates the user interface every time sensor data is received from sensor 124 and completes this calculation before the sensor 124 sends the next sensor data update. This is an advantage as the wide area rainfall data is often accumulated over 24 hours, which does not allow for an assessment of shorter time frames, such as 1 hour. In contrast, the local area sensor data from sensor 124 can be captured at rates of up to or exceeding once per minute, which allows a short-time assessment. This way, the agricultural production 100 can be controlled in a time frame of hours instead of entire days.” See also paragraphs 58, 60, 61, 62, 67, 71, 77, 79, 80, 84, 86, 89, 90, 95 – 98, and 107.) 

Regarding claims 19, 27, and 36, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1, 7, 16, respectively.  Allen and Bender teach the claimed system or apparatuses in claims 1, 7, and 16.  Therefore, Allen and Bender teach the method of steps in claims, to implement the system, in claims 19, 27, and 36.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Bender in further view of Nickerson et al. (PG Pub. No. 20150230417), herein “Nickerson.” 

	
Regarding claim 17,
Allen and Bender teach the limitations of claim 1 which claim 17 depends. Allen does not explicitly teach initiating a change of a controllable device. (Examiner Note – Bender may teach this element in paragraph 0042.)  However, Nickerson does teach causing the at least one controllable device to vary the at least one production environment condition comprises initiating a change, in the at least one crop field, in at least one of the following elements selected from the following group: water, energy, nitrogen, other elements, chemical inputs. (Par. 0008: “…a sensor input configured to receive values from at least one sensor; a first microcontroller configured to: identify, using the region identifier, a set of historical values of the one or more environmental variables from the plurality of sets of historical values, wherein the region identifier corresponds to a region having representative environmental conditions indicated by one of plurality of sets of historical values stored in the memory; receive a current value of at least one other environmental variable useful in determining the plant water requirements from at least one sensor coupled to the irrigation control unit, the at least one other environmental variable being different from the one or more environmental variables and comprising temperature; receive at least one historical value from the identified set of historical values of the one or more environmental variables from the memory; determine the plant water requirements using the at least one historical value and the current value of the at least one other environmental variable; and generate an adjustment control message based on the determined plant water requirements; and an output interface configured to output the adjustment control message to the irrigation controller. The irrigation controller comprises: an input configured to receive the adjustment control message from the irrigation control unit; and a second microcontroller configured to adjust execution of the irrigation schedule in accordance with the adjustment control message.” See also Par. 0007, 0021 (interruption of watering),  0023 (adjust or interrupt a watering schedule), 0037, 0040 (multiple sensors), 0045, and others.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that monitors crop and plants with multiple sensors and creates correlations between different data and also uses neural network learning to determine good predictions as in Allen with using sensors to collect field data such as crop insect or pest data and generate a feature from the field data such as a treatment plan and then input this data and generated feature (plan) into a machine learning algorithm wherein the data is based on historic data as in Bender with a system that has multiple sensors which input to a processor and irrigation control unit that initiates a change in irrigation as in Nickerson in order to make efficient use of water. (Par. 0005). 

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Specifically, the new reference, Bender, does teach using machine learning from a generated treatment plan and field data to not only predict what actions are required (Par. 0012) but also generate treatment recommendations (Par. 0005).  Both references (Allen and Bender) are on point with the instant application of monitoring and regulating plant productivity and create a valid obvious type of rejection.  Bender was necessitated by amendment and therefore this action is made final. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Verma (US PG Pub. No. 20180235162) also teaches many elements of the current application including correlation of different data. See paragraphs 0004, 0020, 0025, 0033, 0036, and 0074.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116